Citation Nr: 0119672	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2001, the veteran failed to appear for a 
videoconference hearing before a member of the Board at the 
RO in Cleveland, Ohio.


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO denied 
service connection for PTSD.  

2.  Evidence added to the record since the July 1994 rating 
decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of service 
in Vietnam.  He maintains that the day he arrived in Vietnam, 
he was transported to Bien Hoa air base and underwent a 
rocket attack, and that he saw blood on a rotor blade on a 
UH-1 helicopter after someone had run into it.  He maintains 
that he feels guilty about the death of his friend, [redacted] 
[redacted], who died in a helicopter crash in Vietnam in 
February or March 1971, because he had inspected his 
helicopter the day of his death.  He also contends that a 
grenade exploded outside his "hooch," while he was being 
trained as an operational non commissioned officer (NCO), and 
that when he became a NCO, he sent soldiers into Laos under 
missions which he felt guilty about. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303 
(2000).  

During the pendency of the issue on appeal, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The record reflects that in July 1994, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
was informed of the decision in July 1994 and he did not 
timely appeal.  Therefore, the RO's July 1994 decision which 
denied service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991).  In its July 1997 rating decision, the RO 
did not address whether the veteran had submitted new and 
material evidence sufficient to warrant the reopening of his 
claim under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  The 
statement of the case similarly did not address this issue.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Although the RO appears to have 
framed this issue as one of an original claim for service 
connection, the Board has recharacterized the issue on appeal 
as whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of the claim.  As will 
be further discussed below, because of the disposition of 
this matter, the veteran will not be prejudiced because of 
the Board's action in this regard.

In a July 1994 rating decision, the RO denied entitlement to 
service connection for PTSD.  In reaching their 
determination, the RO concluded that the medical evidence did 
not establish a diagnosis of PTSD based upon a verifiable 
stressor alleged by the veteran.  Evidence received after the 
July 1994 rating decision includes VA and private medical 
records, dating from 1995-1998, reflecting a diagnosis of 
PTSD.  In addition, a report submitted by the United States 
Armed Forces Services Center for the Research of Unit Records 
(USASCRUR), dated in May 2000, and an undated internet 
report, both reflect that Specialist Four (SP4) [redacted]
[redacted], died on November 24, 1970, from an aircrash.  These 
reports are not cumulative or redundant of the evidence 
previously of record.  In addition, they are so significant 
that they must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for PTSD 
because they reflect an initial diagnosis of PTSD and 
verification of a claimed inservice stressor, more 
specifically the death of [redacted].  Accordingly, 
they are new and material and the claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for PTSD is granted to this 
extent only.


REMAND

During the pendency of the veteran's appeal but after the 
issue on appeal was most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

The Board notes that the veteran has not been afforded a VA 
mental examination since June 1996.  Therefore, the Board 
believes that the veteran should be afforded a current VA 
psychiatric examination in order to determine the etiology of 
the veteran's PTSD prior to final appellate review of the 
claim. 

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for PTSD.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
psychiatrist.  Any indicated tests 
and studies should be performed.  A 
diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain 
the elements of the diagnosis 
including the specific stressor(s) 
accountable for the disorder.  The 
rationale for all opinions should be 
explained.  The claims file must be 
made available to and reviewed by 
the examiner.

4  Thereafter, the RO should review 
the claims file and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000.

5  Then, the RO should adjudicate 
the reopened claim for service 
connection for PTSD on a de novo 
basis.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his attorney an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



